DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 09/20/2021 has been entered. Claims 8, 12-14, 17-26, and 28-29 remain pending in the application. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with  Timothy Manning  on 10/18/2021.

The application has been amended as follows: 

In Claim 17, the last line, “signals” has been changed to 
“signals;
wherein the actuators are not operatively connected to the gradient coils” 
has been changed to 
“signals;
wherein the actuators are not operatively connected to the gradient magnetic field coils” 
Claims 28-29 have been cancelled. 


Allowable Subject Matter
Claims  8, 12-14, and 17-26 are allowed over prior art. 
The following is an examiner’s statement of reasons for allowance:  
Claims 8, 17, and 22 are allowed because prior art fails to anticipate and/or render obvious, either solely or in combination, a magnetic resonance examination system and a magnetic resonance examination method as recited in these claims. 
In particular, prior art fails to anticipate and/or render obvious, either solely or in combination, one or more actuators mounted between the magnet supporting frame and the bridge and operatively connected to the bridge to move the bridge in a vertical direction; a scan control processor configured to control acquisition of magnetic resonance signals when the patient carrier is disposed in the bore and control the one or more actuators to drive the bridge and the patient carrier supported thereby in the vertical direction during the acquisition of the magnetic resonance signals to compensate motion caused by switching of the gradient magnetic field during the acquisition of the magnetic resonance signals, wherein the one or more actuators are not operatively connected to the gradient coils, as recited in claim 8. 
Prior art fails to anticipate and/or render obvious, either solely or in combination, during an acquisition of magnetic resonance signals, moving, with actuators operatively connected to 
Also, prior art fails to anticipate and/or render obvious, either solely or in combination, a bridge member disposed in the bore and operatively connected to, and supported by, actuators, the bridge member being configured to support the patient carrier when the patient carrier is disposed in the bore, a computer controller configured to:  control the whole body RF coil, the gradient magnetic field coils and the local radio frequency receive coils to acquire the magnetic resonance signals from the subject, the generation of the gradient magnetic field during acquiring the magnetic resonance signals causing vibratory motion, control the actuators to move the bridge member to compensate for the vibratory motion such that the vibratory motion is not transmitted to the subject during acquiring the magnetic resonance signals, wherein the actuators are not operatively connected to the gradient magnetic field coils, as recited in claim 22.
Claims 12-14, 18-21, and 23-26 are allowed at least by virtue of their dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AB/Examiner, Art Unit 3793             


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793